Citation Nr: 0521931	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her niece



ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.  He died in February 2000.  The appellant is 
his widow.

This matter arises from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that the appellant had 
failed to submit new and material evidence to reopen the 
claim for service connection for the cause of the veteran's 
death.  The appellant and her niece testified before the 
Board at a hearing held at the RO in March 2005.  


FINDINGS OF FACT

1.  A May 2000 rating decision denied service connection for 
the cause of the veteran's death; the appellant did not 
appeal this decision in a timely fashion.

2.  The evidence received since the May 2000 rating decision 
is so significant that it must be considered to fairly decide 
the merits of the claim for service connection for the cause 
of the veteran's death.

3.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

4.  The veteran died as a result of recurrent acute 
myelogenous leukemia (AML) which has been related by 
competent medical evidence to the veteran's active service.



CONCLUSIONS OF LAW

1.  The May 2000 RO rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999 & 2004).  

2.  New and material evidence has been presented to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  Entitlement to service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board must initially consider whether new and material 
evidence has been received to reopen a prior, final 
determination on the issue that is currently on appeal.

In May 2000, the RO denied service connection for the cause 
of the veteran's death.  The RO determined that the evidence 
of record failed to show that the veteran's fatal acute 
myelogenous leukemia (AML) had its onset in service or that 
it was diagnosed within one-year of his service discharge.  
The RO also found that AML could not be presumed to have had 
its onset in service because it was not included on the list 
of diseases presumed to be caused by exposure to Agent 
Orange.  The RO mailed notice of this decision to the 
appellant in May 2000, but the appellant did not appeal the 
decision in a timely fashion, and the May 2000 rating 
decision thus became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 2000 RO 
decision consisted of service medical records, which were 
absent findings of complaints, treatment, or diagnosis of AML 
or any other type of cancer.  Also of record was a January 
2000 discharge report from the University of Michigan Medical 
Center.  The report indicated that the veteran was diagnosed 
as having AML in 1996.  The report did not contain any 
findings pertaining to the veteran's active military service, 
to include exposure to herbicide agents.  A certificate death 
listed acute leukemia as the immediate cause of the veteran's 
death.

The evidence received by VA after the May 2000 RO decision 
includes a statement from E.R. Feldman, M.D..  Dated in 
December 2002, Dr. Feldman stated that he had been the 
veteran's attending physician since he was initially 
diagnosed as having AML in 1996.  He indicated that the 
appellant had told him that the veteran had been exposed to 
Agent Orange during his active service.  Dr. Feldman opined 
that it was "very possible (perhaps likely)" that the 
exposure to Agent Orange caused the veteran's AML.  

The evidence referenced above shows that the veteran's 
exposure to herbicide agents may have resulted in his post-
service development of AML.  This evidence is not cumulative 
or redundant of the evidence previously of record, since it 
clearly establishes that there is a possible etiological 
relationship between the veteran's fatal AML and his in-
service exposure to herbicide agents.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The medical statement from 
Dr. Feldman is therefore new and material; consequently, the 
claim for service connection for the cause of the veteran's 
death is reopened.

Service Connection for Cause of Death

Having found that the claim for service connection for the 
cause of the veteran's death is now reopened, the Board will 
review the merits of the reopened claim.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a) (2004).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  The service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2004).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
malignant tumor (cancer) becomes manifest to at least a 
compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a)  (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

VA's defined and consistently applied policy is to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Here, as noted above, service medical records do not contain 
any findings of complaints, treatment, or diagnosis of AML or 
any other type of cancer.  The evidence of record also 
establishes that AML was not diagnosed until 1996, which was 
25 years after the veteran's active service.  The appellant 
does not dispute either of these findings.  Rather, she 
asserts that the veteran's AML was caused by the veteran's 
in-service exposure to Agent Orange.

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2004).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore, the Board concludes that 
the veteran must be presumed to have been exposed to an 
herbicide agent during his Vietnam era service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6)(iii) (2004).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  68 Fed. Reg. 27,630 - 27,641 (May 
20, 2003) (emphasis added); see also 67 Fed. Reg. 42,600 
(June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. 
Reg. 59232 (Nov. 2, 1999).

In the present case, the veteran died of acute myelogenous 
leukemia (AML), which is clearly not listed as one of the 
diseases for which service connection may be presumed based 
on herbicide exposure during service.  Moreover, VA has 
generally determined that service connection for forms of 
leukemia, other than chronic lymphocytic leukemia (CLL), may 
not be presumed based on herbicide exposure.  The medical 
evidence clearly documents that the veteran's leukemia was 
AML not CLL.  As such, the presumption of service connection 
under 38 C.F.R. § 3.309(e) does not apply.

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Thus, even if service connection may not be 
presumed for a certain disorder based on a particular type of 
exposure, VA is nevertheless obligated to consider whether 
service connection can be established for that disorder on a 
direct basis.

In this case, the Board finds that there is sufficient 
evidence in the record that associates the veteran's death to 
his herbicide exposure during his Vietnam service.  In his 
December 2002 statement, Dr. Feldman opined that it was 
"very possible (perhaps likely)" that the veteran's 
exposure to Agent Orange caused his AML.  The Board 
interprets this statement to mean that there is a 50 percent 
probability or greater (as likely as not) that an etiological 
relationship existed between the veteran's exposure to 
herbicides in service and the AML that ultimately led to his 
untimely demise.  The Board must note that Dr. Feldman was 
the veteran's treating doctor from 1996 until his death, and 
he thus had extensive opportunity to observe and study the 
veteran's condition.  Thus, Dr. Feldman's opinion weighs in 
favor of the appellant.  Moreover, there is no specific 
medical opinion or evidence to contradict this opinion.  
Thus, the Board finds that that the probative weight of the 
"negative" and "positive" evidence is in relative 
equipoise.  There is competent evidence indicating that the 
veteran's AML was etiologically related to his presumed 
exposure to herbicides during his active service in Vietnam.  
In short, the Board finds, resolving any reasonable doubt in 
favor of the appellant, as required by law, that the record 
shows that the cause of the veteran's fatal AML was 
etiologically related to his active military service (in 
service exposure to herbicide agents).  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

The Board must emphasize that this favorable conclusion is 
based on Dr. Feldman's medical opinion and how it relates to 
the issue of service connection for the cause of the 
veteran's death on a direct basis.  The Board expresses no 
opinion regarding the more general issue of any relationship 
between AML and CLL (such as whether these separately 
classified leukemias are in effect the same disease entity).  
Moreover, the Board is by no means finding that there should 
be a regulatory or statutory presumption of service 
connection for AML based on herbicide exposure.  Indeed, the 
Board is bound by the applicable laws, regulations, and 
determinations of VA, which have to this date rejected the 
existence of relationship between AML and herbicide exposure.  
Rather, the Board's decision in the present case is extremely 
narrow:  the Board has concluded that the medical evidence 
supports the grant of service connection for the cause of the 
veteran's death under the tenets of 38 C.F.R. § 3.303 (i.e., 
direct service connection principles), not under the tenets 
of 38 C.F.R. § 3.309 (i.e., presumptive service connection 
principles relating to herbicide exposure).

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by granting 
service connection for cause of the veteran's death, and thus 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is granted.

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


